
	

116 S958 IS: Stop Automatically Voiding Eligible Voters Off Their Enlisted Rolls in States Act
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 958
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2019
			Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to save eligible voters from voter purging,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Stop Automatically Voiding Eligible Voters Off Their Enlisted Rolls in States Act or the SAVE VOTERS Act.
		2.Individual and public notice of removals from voting rolls; conditions for removal of voters from
			 list of registered voters
 (a)In generalSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended by adding at the end the following new subsection:
				
					(k)Individual and public notice of removals from the voting rolls
						(1)In general
 (A)Individualized noticeAfter a State or political subdivision removes the name of a registrant from the official list of eligible voters for any reason, the State or registrar shall send the former registrant notice of the removal, the grounds for the removal, and information on how to contest the removal or be reinstated, including a contact phone number. Such individualized notice is not required in instances where the State or political subdivision has received written confirmation from the registrant that the registrant is no longer eligible to vote in the jurisdiction in which the registrant is registered.
 (B)Public noticeAfter a State or political subdivision completes any systematic program to remove the names of registrants from the official list of eligible voters for any reason, the State or registrar shall provide reasonable public notice, for example, in a newspaper of wide circulation or on the Internet website of the registrar and the chief State election official, that list maintenance is taking place and that voters should check their registration status to ensure no errors or mistakes have been made. The public notice under this subparagraph, in such publication or on the Internet, shall be in a format that is reasonably convenient and accessible to voters with disabilities, including voters who have low vision or are blind.
 (2)Deadline for noticeA State or political subdivision shall provide the notice required under subparagraph (A) or (B) of paragraph (1) not later than 48 hours after the removal described in such subparagraph (A) or (B) took place..
 (b)Conditions describedThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 8 the following new section:
				
					8A.Conditions for removal of voters from official list of registered voters
 (a)Verification on basis of objective and reliable evidence of ineligibilityNotwithstanding any other provision of this Act, a State may not remove any registrant from the official list of voters eligible to vote in elections for Federal office in the State unless the State verifies, on the basis of objective and reliable evidence, that the registrant is ineligible to vote in such elections.
 (b)Sending of noticesA State may not send a notice described in paragraph (2) of section 8(d) unless the State first obtains objective and reliable evidence that a voter has changed residence to a place outside the registrar’s jurisdiction in which the registrant is registered.
 (c)Factors not considered as objective and reliable evidence of ineligibilityFor purposes of subsection (a), the following factors, or any combination thereof, shall not be treated as objective and reliable evidence of a registrant’s ineligibility to vote:
 (1)The failure of the registrant to vote in any election. (2)The failure of the registrant to respond to any notice sent under section 8(d), unless such notice has been returned as undeliverable.
 (3)The failure of the registrant to take any other action.. (c)Conforming amendments (1)National voter registration Act of 1993Section 8 of such Act (52 U.S.C. 20507) is amended—
 (A)in subsection (a)— (i)in paragraph (3), by striking provide and inserting subject to section 8A, provide; and
 (ii)in paragraph (4), by striking conduct and inserting subject to section 8A, conduct; and (B)in subsection (d)(2), by striking A notice and inserting Subject to section 8A(b), a notice.
 (2)Help America Vote Act of 2002Section 303(a) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)) is amended— (A)in paragraph (2)(A)(i), by striking of such Act and inserting of such Act, and section 8A of such Act; and
 (B)in paragraph (4)(A), by striking , registrants and inserting , and subject to section 8A of such Act, registrants. (d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.
			
